United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1968
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Elmer Augustus Bell,                     *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: January 12, 1999

                                   Filed: July 2, 1999
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

LOKEN, Circuit Judge.

       Elmer Augustus Bell pleaded guilty to aiding and abetting the possession of
cocaine base with intent to distribute, using a minor in a drug trafficking offense, and
failing to appear. See 21 U.S.C. §§ 841(a)(1) and 861(a)(1); 18 U.S.C. §§ 3146(a)(1)
and 2. The district court1 sentenced him to 235 months in prison. Bell appeals, raising
suppression and sentencing issues. We affirm.



      1
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas.
        On December 31, 1993, while Pine Bluff police executed a search warrant at
2406 Remmel Street, several people standing outside the residence told Detective
Johnny Alexander that if he wanted to “get the biggest drug dealer,” he should go after
Elmer Bell. According to these individuals, Bell used fourteen-year-old Tamika Ingram
to distribute drugs for him. They added that Bell brought Ingram along on trips to Little
Rock to buy drugs from a woman named Linda Bee, and that Ingram kept the drugs on
her person when the two drove back to Pine Bluff. Bell had not been a target of the
warrant search.

       On January 12, 1994, another informant told Alexander that Bell was using
Ingram to sell crack cocaine at 2314 Jean Street in Pine Bluff and had given Ingram
crack cocaine to hide in her pants. This informant had previously set up a controlled
buy of crack cocaine at 2314 Jean Street. Two days later, the same informant told
Alexander that Bell and Ingram were again selling crack cocaine at 2314 Jean Street.
Police executed a search warrant that day at the Jean Street residence. They found no
drugs but did find walkie-talkies, consistent with an anonymous tip that Bell used
children with walkie-talkies to warn him when police were coming.

       On January 21, Alexander received a telephone call from Verlinda Harris, Bell’s
ex-girlfriend, who had previously provided reliable information about Bell. Harris told
Alexander that Bell had borrowed her car and was driving with Ingram to Little Rock
to buy crack cocaine from Linda Bee. She described the car, a gold Chevrolet
Cavalier, and provided its license plate number. The Pine Bluff police decided to stop
Bell as his car returned from Little Rock. They sought help from the Whitehall police
(Whitehall lies between Little Rock and Pine Bluff), providing a description of the car
and its occupants. Both police departments sent units to U.S. Highway 65 between
Little Rock and Pine Bluff to intercept Bell’s car. The Whitehall police stopped a car
matching the description Harris had given Alexander. Bell was driving the car, with
Ingram his passenger. When Pine Bluff officers reached the scene, Bell and Ingram
were out of the car. Ingram began crying and admitted she had crack cocaine hidden

                                          -2-
in her underwear. A search of her person uncovered the 27.178 grams of crack cocaine
that Bell now seeks to suppress.

        Bell was indicted on two drug trafficking charges. When he failed to appear for
trial, he was indicted on the additional charge of failing to appear. After he was
apprehended, Bell moved to suppress the drugs found on Ingram’s person after the
January 21 stop. The district court denied the motion following an evidentiary hearing.
Bell’s subsequent guilty plea reserved his right to appeal this suppression issue.

                              I. The Suppression Issue.

       Bell argues that the district court should have suppressed the crack cocaine found
on Ingram’s person because the police stopped his vehicle without probable cause and
without a search warrant.2 The government primarily argues that Detective Alexander
had probable cause to order the stop. However, as an alternative argument, the
government properly notes that motor vehicles and their occupants are also subject to
investigative Terry stops. See Alabama v. White, 496 U.S. 325, 327-329 (1990);
United States v. Quarles, 955 F.2d 498, 501 (8th Cir.), cert. denied, 504 U.S. 944
(1992). An investigative stop does not violate the Fourth Amendment if the police have
reasonable suspicion that the vehicle or its occupants are involved in criminal activity.
“[T]he level of suspicion required for a Terry stop is obviously less demanding than
that for probable cause.” United States v. Sokolow, 490 U.S. 1, 7, 8 (1989).




      2
       Bell’s distinct warrant argument is based on his assertion that, even if the police
had probable cause to stop and search, they had time to obtain a search warrant after
Harris called Alexander and before Bell’s car returned from Little Rock. This
contention is without merit. When police have probable cause to search a car, the
Fourth Amendment does not require a warrant. See Pennsylvania v. Labron, 518 U.S.
938, 940 (1996); California v. Carney, 471 U.S. 386, 390-94 (1985).

                                           -3-
       After making a valid Terry stop, police officers must diligently work to confirm
or dispel their suspicions in a short period of time. See United States v. Willis, 967
F.2d 1220, 1224 (8th Cir. 1992), and cases cited. If the officers who stopped Bell’s
car extended the stop beyond what is permissible during a Terry stop, the stop was a
de facto arrest and must be justified by probable cause. The officers made the stop
based on suspicion that Bell and Ingram were bringing drugs back from Little Rock.
The officers had information that Ingram often hid drugs on her person. Promptly after
the stop, Ingram exited the car and admitted there was crack cocaine on her person.
That admission provided probable cause for the ensuing search. As the officers’
investigative conduct did not exceed the permissible boundaries of a Terry stop, the
stop was valid if they had reasonable suspicion that the car and its occupants were
engaged in illegal drug trafficking.

       We consider the totality of the circumstances in reviewing whether the police
had reasonable suspicion to stop Bell’s vehicle. To be reasonable, suspicion must be
supported by “specific and articulable facts.” Terry v. Ohio, 392 U.S. 1, 21 (1968).
The police acted on a tip from Ms. Harris, who provided detailed information that
criminal activity was afoot. Bell argues there was insufficient corroboration of the tip.
We disagree. Harris was a close acquaintance of Bell who had previously provided
accurate information about him. Harris’s tip -- that Bell and Ingram were driving to
Little Rock to pick up crack cocaine from Linda Bee -- was consistent with information
received from other sources less than a month earlier during the search at 2406 Remmel
Street, and with more recent information that Bell and Ingram were selling drugs at
2314 Jean Street. Harris’s tip was further corroborated when the officers saw a car
matching the description Harris had provided traveling on U.S. Highway 65 in the
direction of Pine Bluff. Reasonable suspicion can arise from an informant’s tip “that
is less reliable than that required to show probable cause.” White, 496 U.S. at 330.
Considering the totality of the circumstances, we agree with the district court that the
stop did not violate Bell’s Fourth Amendment rights.


                                          -4-
       Bell separately challenges the search of Ingram, but this contention is without
merit. The officers’ reasonable suspicion included the likelihood that Ingram was
carrying drugs on her person, and they could conduct their Terry investigation
accordingly. Almost immediately after the stop, Ingram admitted she was in fact
carrying drugs, which gave the officers probable cause to arrest and to search her
person. In addition, Bell has no standing to challenge the search of Ingram’s person,
as opposed to the stop of his car. See United States v. Gutberlet, 939 F.2d 643, 646
(8th Cir. 1991); United States v. Rodrequez, 859 F.2d 1321, 1325 (8th Cir. 1988), cert.
denied, 489 U.S. 1058 (1989).

                                II. Sentencing Issues.

        For sentencing purposes, the district court grouped the three counts of conviction
into a single offense group. See U.S.S.G. § 3D1.2. The base offense level for a group
is the highest offense level of all the counts in the group. See U.S.S.G. § 3D1.3. Here,
the court determined the base offense level was 32, using U.S.S.G. § 2D1.2(a)(1), the
guideline for drug offenses involving underage individuals. The court then added two
levels for obstruction of justice to account for Bell’s failure to appear, and adjusted
downward three levels for his acceptance of responsibility. See U.S.S.G. §§ 3C1.1,
3E1.1. Bell argues the result was impermissible double counting of his crimes.

      Bell’s crime of using a minor in a drug trafficking offense was “counted” once
when U.S.S.G. § 2D1.2 was used as the base offense level for his grouped offenses.
His crime of failing to appear was “counted” once when he received an upward
adjustment for obstruction of justice, an adjustment the Guidelines expressly require
when a failure-to-appear offense is grouped in this fashion. See U.S.S.G. §§ 2J1.6,
comment. (n.3); 3C1.1, comment. (n.8). Thus, there was no impermissible double
counting. Bell’s reliance on United States v. Lloyd, 947 F.2d 339 (8th Cir. 1991), is
misplaced. The problem in Lloyd was that an obstruction adjustment had been
improperly based upon “conduct that is part of the crime itself.” 947 F.2d at 340.

                                           -5-
Here, on the other hand, Bell failed to appear at trial, an obstruction of justice that was
independent of his drug trafficking crimes.

      For the foregoing reasons, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -6-